DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see page 8-10, filed 09/14/2021 have been fully considered but they are not persuasive. 
While the stopping element of Rowe is the connector, the claim simply requires the conductor stopper to be mounted at the end of the busbar module, and to prevent vertical movement of the conductive busbars and the busbar module body. Since the connector of Rowe is mounted at the ends of the busbar module body and prevents vertical movements as claimed, it is considered to read on the claimed conductor stopper. 
Adding limitations, such as a connector, and its placement in regards to the conductor stopper, should further distinguish the invention from the prior art.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by ROWE (US3180924).
Regarding Claim 5, Rowe teaches, in Fig. 1-2, an apparatus comprising: a busbar module body (1,2) having a pair of open ends (Fig. 2); a plurality of conductive bars (7,8,9,10) positioned in said busbar module body; a conductor stopper (3) mounted on the pair of open ends of said busbar module body and at ends of said plurality of conductive bars (Fig. 2) so as to prevent vertical movement of said busbar module body without a physical change to said plurality of conductors and to prevent vertical movement of said plurality of conductive bars within said busbar module body (see Fig. 2).
Regarding Claim 6, Rowe teaches the apparatus of claim 5, said conductor stopper further comprising: a stopping tip (33) positioned at an extreme end of said conductor stopper, said stopping tip abutting an end of one of said plurality of conductive bars (Fig. 2, stops the bus bars from moving further inwards.
Regarding Claim 7, Rowe teaches the apparatus of claim 6, said conductor stopper further comprising: conductor guide holes  (17,18) (13,14) formed on said conductor stopper (Fig. 2), said conductor guide holes adapted to allow said plurality of conductive bars to respectively enter said conductor stopper (see Fig. 2).
Regarding Claim 8, Rowe teaches the apparatus of claim 7, further comprising: a conductor slot (conductor area where 27,30 is placed in Fig. 5) extending from the conductor guide hole to said stopping tip (Fig. 2, Fig. 5), one of said plurality of conductive bars being positioned in said conductor slot (Fig 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MA/            Examiner, Art Unit 2848                                                                                                                                                                                            
/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848